20-23177-rdd   Doc 53   Filed 05/03/21 Entered 05/03/21 10:35:37   Main Document
                                     Pg 1 of 9
20-23177-rdd   Doc 53   Filed 05/03/21 Entered 05/03/21 10:35:37   Main Document
                                     Pg 2 of 9
20-23177-rdd   Doc 53   Filed 05/03/21 Entered 05/03/21 10:35:37   Main Document
                                     Pg 3 of 9
20-23177-rdd   Doc 53   Filed 05/03/21 Entered 05/03/21 10:35:37   Main Document
                                     Pg 4 of 9
20-23177-rdd   Doc 53   Filed 05/03/21 Entered 05/03/21 10:35:37   Main Document
                                     Pg 5 of 9
20-23177-rdd   Doc 53   Filed 05/03/21 Entered 05/03/21 10:35:37   Main Document
                                     Pg 6 of 9
20-23177-rdd   Doc 53   Filed 05/03/21 Entered 05/03/21 10:35:37   Main Document
                                     Pg 7 of 9
20-23177-rdd   Doc 53   Filed 05/03/21 Entered 05/03/21 10:35:37   Main Document
                                     Pg 8 of 9
20-23177-rdd   Doc 53   Filed 05/03/21 Entered 05/03/21 10:35:37   Main Document
                                     Pg 9 of 9
